
	

115 S1522 IS: Every Kid Outdoors Act 
U.S. Senate
2017-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1522
		IN THE SENATE OF THE UNITED STATES
		
			July 10, 2017
			Mr. Heinrich (for himself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish an Every Kid Outdoors program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Every Kid Outdoors Act .
 2.DefinitionsIn this Act: (1)Federal land and watersThe term Federal land and waters means any Federal land or body of water under the jurisdiction of any of the Secretaries to which the public has access.
 (2)ProgramThe term program means the Every Kid Outdoors program established under section 3(a). (3)SecretariesThe term Secretaries means—
 (A)the Secretary of the Interior, acting through— (i)the Director of the National Park Service;
 (ii)the Director of the United States Fish and Wildlife Service; (iii)the Director of the Bureau of Land Management; and
 (iv)the Commissioner of Reclamation; (B)the Secretary of Agriculture, acting through the Chief of the Forest Service;
 (C)the Secretary of Commerce, acting through the Administrator of the National Oceanic and Atmospheric Administration; and
 (D)the Secretary of the Army, acting through the Chief of Engineers of the Corps of Engineers. (4)StudentsThe term students means a student in grade 4.
			3.Every Kid Outdoors program
 (a)EstablishmentThe Secretaries shall jointly establish a program, to be known as the Every Kid Outdoors program, to provide free access to Federal land and waters for students and accompanying individuals in accordance with this section.
			(b)Annual passes
 (1)In generalOn request of a student, the Secretaries shall issue a pass to the student, which shall allow access to Federal land and waters free of charge for the student and—
 (A)in the case of a per-vehicle fee area— (i)any passengers accompanying the student in a private, noncommercial vehicle; or
 (ii)not more than 3 adults accompanying the student on bicycles; or (B)in the case of a per-person fee area, not more than 3 adults accompanying the student.
 (2)TermA pass described in paragraph (1) shall be effective during the period beginning on September 1 and ending on August 30 of the following year.
 (3)Presence of student in grade four requiredA pass described in paragraph (1) shall be effective only if the student to which the pass was issued is present at the point of entry to the applicable Federal land or water.
 (c)Other activitiesIn carrying out the program, the Secretaries— (1)may collaborate with State Park systems that opt to implement a complementary Every Kid Outdoors State park pass;
 (2)shall maintain a publicly available website with information about the program; (3)may provide visitor services for the program; and
 (4)may support approved partners of the Federal land and waters by providing the partners with opportunities to participate in the program.
				(d)Reports
 (1)In generalThe Secretaries shall jointly prepare a report each year describing— (A)the implementation of the program;
 (B)the number and geographical distribution of students who participated in the program; and
 (C)the number of passes described in subsection (b)(1) that were distributed. (2)SubmissionThe Secretaries shall submit the report described in paragraph (1) to Congress.
				
